UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1527


SAN CHEN,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    October 15, 2013               Decided:   October 30, 2013


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cora J. Chang, New York, New York, for          Petitioner. Stuart F.
Delery, Assistant Attorney General, Edward       J. Duffy, Jr., Senior
Litigation Counsel, John M. McAdams, Jr.,       Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF           JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            San    Chen,      a   native       and   citizen      of    the     People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying his requests for asylum and

withholding of removal.           We have thoroughly reviewed the record,

including the various documentary exhibits relevant to country

conditions in China, the transcript of Chen’s merits hearing,

and Chen’s supporting affidavit and evidence.                      We conclude that

the record evidence does not compel a ruling contrary to any of

the administrative factual findings, see 8 U.S.C § 1252(b)(4)(B)

(2006),    and    that    substantial      evidence        supports       the    Board’s

decision.     See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

Accordingly, we deny the petition for review for the reasons

stated by the Board.          See In re: Chen (B.I.A. Apr. 8, 2013).                 We

dispense    with       oral   argument     because         the    facts    and    legal

contentions      are   adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                           2